


109 HR 5250 IH: Early Hearing Detection and

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5250
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Walsh (for
			 himself, Mr. Ryun of Kansas,
			 Mrs. Capps,
			 Mrs. McCarthy,
			 Ms. Schakowsky,
			 Mr. McDermott,
			 Mr. Jefferson,
			 Mr. Waxman,
			 Mr. Pallone,
			 Mr. Ehlers,
			 Mr. McHugh,
			 Mr. King of New York,
			 Mr. Boehlert,
			 Mr. Pastor,
			 Mr. Foley,
			 Mr. McNulty,
			 Mr. Farr, Mr. Bachus, Ms.
			 Millender-McDonald, Mr.
			 Hinchey, Mr. Sweeney,
			 Mr. Kuhl of New York,
			 Ms. Kaptur,
			 Mr. Wynn, Mr. Strickland, Mr.
			 Reynolds, Mrs. Kelly,
			 Ms. McCollum of Minnesota, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act regarding early
		  detection, diagnosis, and treatment of hearing loss.
	
	
		1.Short titleThis Act may be cited as the
			 Early Hearing Detection and
			 Intervention Act of 2006.
		2.Early detection,
			 diagnosis, and treatment of hearing lossSection 399M of the Public Health Service
			 Act (42 U.S.C. 280g–1) is amended—
			(1)in the section
			 heading, by striking infants and inserting
			 newborns, infants, and young
			 children;
			(2)in subsection
			 (a)—
				(A)in the heading, by
			 striking newborn and
			 infant and inserting newborn, infant, and young
			 child;
				(B)in the matter
			 preceding paragraph (1), by striking newborn and infant hearing
			 screening, evaluation and intervention programs and systems and
			 inserting newborn, infant, and young child hearing screening,
			 evaluation, diagnosis, and intervention programs and systems, and to assist in
			 the recruitment, retention, education, and training of qualified personnel and
			 health care providers,; and
				(C)by amending
			 paragraph (1) to read as follows:
					
						(1)To develop and monitor the efficacy of
				statewide programs and systems for hearing screening of newborns, infants, and
				young children; prompt evaluation and diagnosis of children referred from
				screening programs; and appropriate educational, audiological, and medical
				interventions for children identified with hearing loss. Early intervention
				includes referral to and delivery of information and services by schools and
				agencies, including community, consumer, and parent-based agencies and
				organizations and other programs mandated by part C of the Individuals with
				Disabilities Education Act, which offer programs specifically designed to meet
				the unique language and communication needs of deaf and hard of hearing
				newborns, infants, and young children. Programs and systems under this
				paragraph shall establish and foster family-to-family support mechanisms that
				are critical in the first months after a child is identified with hearing
				loss.
						;
				(D)in paragraph (2),
			 by striking newborn and infant and inserting newborn,
			 infant, and young child; and
				(E)by adding at the
			 end the following:
					
						(3)To develop efficient models to ensure that
				newborns, infants, and young children who are identified with a hearing loss
				through screening are not lost to follow-up by a qualified health care
				provider. These models shall be evaluated for their effectiveness, and State
				agencies shall be encouraged to adopt models that effectively reduce loss to
				follow-up.
						(4)To ensure an
				adequate supply of qualified personnel to meet the screening, evaluation, and
				early intervention needs of
				children.
						;
				(3)in
			 subsection (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking the term newborn and infant each place such term
			 appears and inserting newborn, infant, and young child;
			 and
					(ii)in
			 subparagraph (A), by striking hearing loss screening, evaluation, and
			 intervention programs and inserting hearing loss screening,
			 evaluation, diagnosis, and intervention programs;
					(B)in paragraph
			 (2)—
					(i)by striking
			 for purposes of this section, continue and insert the following:
						
							for purposes of this
			 section—(A)continue
							;
					(ii)by
			 striking the period at the end and inserting ; and; and
					(iii)by
			 adding at the end the following:
						
							(B)establish a
				postdoctoral fellowship program to foster research and development in the area
				of early hearing detection and
				intervention.
							;
					(4)in paragraphs (2)
			 and (3) of subsection (c), by striking the term newborn and infant
			 hearing screening, evaluation and intervention programs each place such
			 term appears and inserting newborn, infant, and young child hearing
			 screening, evaluation, diagnosis, and intervention programs; and
			(5)in subsection
			 (e)—
				(A)in paragraph (3),
			 by striking ensuring that families of the child and all that
			 follows and inserting ensuring that families of the child are provided
			 comprehensive, consumer-oriented information about the full range of family
			 support, training, information services, and language and communication options
			 and are given the opportunity to consider and obtain the full range of early
			 intervention services, educational and program placements, and other options
			 for their child from highly qualified providers.; and
				(B)in paragraph
			 (6)—
					(i)by
			 striking newborn and infant and inserting newborn,
			 infant, and young child;
					(ii)by
			 striking newborns and infants and inserting newborns,
			 infants, and young children; and
					(iii)by
			 striking , after rescreening,; and
					(6)in subsection
			 (f)—
				(A)in paragraph
			 (1)—
					(i)in
			 the heading, by striking newborn and infant and inserting
			 newborn, infant, and
			 young child; and
					(ii)by
			 striking fiscal year 2002 and inserting fiscal years 2007
			 through 2012;
					(B)in paragraph (2),
			 by striking fiscal year 2002 and inserting fiscal years
			 2007 through 2012; and
				(C)in paragraph (3),
			 by striking fiscal year 2002 and inserting fiscal years
			 2007 through 2012.
				
